DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This Office Action is in response to Applicant’s Preliminary Amendment filed August 15, 2018. Claims 3, 5, 7-9, 11-12, and 17-19 have been amended. No claims have been added or canceled. Currently, claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvarandeh (US 9,239,254; filed April 12, 2012).
Re claim 1, Paravarandeh et al. disclose a data collection device comprising:
a housing (col. 5, lines 45-46);
a data collection unit disposed in the housing (col. 6, lines 60-62);
a power unit disposed in the housing and operably connected to the data unit to provide power for operation of the data unit (col. 6, lines 60-62);
an irradiation sensor disposed at the housing to detect exposure of the data collection device to irradiation (col. 5, line 60 – col. 6, line 10; noting that the irradiation sensing of the disclosure has been defined to be related to heat exposure).
Re claim 2, Paravarandeh et al. disclose wherein the irradiation sensor is disposed at an interior of the housing (col. 5, line 60 – col. 6, line 10).
Re claim 9, Paravarandeh et al. disclose the data collection device of wherein the data collection unit includes:
one or more analog or digital sensor (col. 10, lines 13-32); and
a processor operably connected to the one or more analog or digital sensors to process data acquired by the one or more analog or digital sensors (col. 10, lines 13-32; col. 5, lines 6, lines 60-62).
Re claim 10, Paravarandeh et al. disclose wherein the irradiation sensor is applied to a printed circuit board material of the processor (col. 6, lines 50-65).
Re claim 11, Paravarandeh et al. disclose wherein the one or more analog or digital sensors includes one or more of a shock sensor, a temperature sensor, or a humidity sensor (col. 10, lines 12-18).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN 102153959; published August 17, 2011).
Re claim 13, Yu disclose an irradiation sensor comprising:
a thermal energy absorbing material (Abstract)
a thermal energy sensitive material in thermal communication with the thermal energy absorbing material, the thermal energy sensitive material characterized by a change in color when exposed to a selected degree of thermal energy due to irradiation (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvarandeh (US 9,239,254; filed April 19, 2012) in view of Leute et al. (US 7,600,912; published October 13, 2009) and Sekine et al. (US 5,246,905; published September 21, 1993).
Re claim 3, Parvarandeh discloses the limitations of claim 1, as mentioned above. Parvarandeh does not disclose implementing an irradiation sensor comprising a thermal energy sensitive material that changes color when exposed to a selected degree of thermal energy. In a similar field of endeavour, Leute disclose that one may implement a sensor that is thermochromic with a variety of objects, including within electronics, in order to provide a witness material that indicates whether the object has been exposed to a temperature that exceeds an operational or safe threshold (col. 3, lines 1-15). One of ordinary skill in the art would have been motivated to affix a thermosensitive detector within the detection unit housing of Parvarandeh, as taught by Leute et al., in order to indicate when the detection unit has been in an environment that compromised the object to which the detection unit is associated.
Parvarandeh, as modified by Leute et al., are silent with regards to the details of the thermosensitive material, thereby allowing for that which is well known in the art (See, Leute et al., col. 3, lines 25-45). In a similar field of endeavour, Sekine et al. disclose a thermal energy absorbing material (Abstract) and a thermal energy sensitive material in thermal communication with the 
Re claim 4, Parvarandeh, as modified by Leute et al. and Sekine et al., disclose the limitations of claim 3, as mentioned above. Sekine et al. further disclose that thermosensitive materials for absorbing thermal energy can comprise an aluminum-containing material (col. 7, lines 40-46).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvarandeh (US 9,239,254; filed April 19, 2012) in view of Leute et al. (US 7,600,912; published October 13, 2009) and Sekine et al. (US 5,246,905; published September 21, 1993) in view of Wang et al. (US 2009/0153837; published June 18, 2009).
Re claim 5, Parvarandeh, as modified by Leute et al. and Sekine et al., disclose the limitations of claim 3, as mentioned above, but are silent with regards to whether the sensor comprises one layer or multiple layers, thereby allowing for that which is known in the art. In a similar field of endeavour, Wang et al. discloses that one may configure a thermochromic detector to comprise two layers: a first layer including a thermal absorbing material and a second layer applied over the first layer, the second layer including the thermal energy sensitive material (para. 0017). One of ordinary skill in the art would have been motivated to implement the layering configuration of Wang et al. in order to provide a protective cover for the sensor while also providing for efficient thermal conductivity to the thermochromic material.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvarandeh (US 9,239,254; filed April 19, 2012) in view of Leute et al. (US 7,600,912; published October 13, 2009) and Sekine et al. (US 5,246,905; published September 21, 1993) in view of Faran (US 2010/0329950; published December 30, 2010).
Re claim 8, Parvarandeh, as modified by Leute et al. and Sekine et al., disclose the limitations of claim 3, as mentioned above, but are silent with regards to whether the sensor comprises one layer or multiple layers, thereby allowing for that which is known in the art. In a similar field of endeavour, Faran explain that photochromic materials can be created from a homogeneous mixture of radiation absorbing material and color-changing radiation-sensitive material in communication with the radiation absorbing material (para. 0036). One of ordinary skill in the art would have been motivated to implement a homogenous mixture, as disclosed by Faran, in the thermochromic device of Parvarandeh, as modified by Leute et al. and Sekine et al., in order to provide a matrix that can be provided in thin layers or sheets and adhered to a measured object (para. 0036-0039).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvarandeh (US 9,239,254; filed April 19, 2012), Leute et al. (US 7,600,912; published October 13, 2009), and Sekine et al. (US 5,246,905; published September 21, 1993), as applied to claim 3, and further in view Kagan et al. (US 2010/0020846; published January 28, 2010).
Re claim 12, Parvarandeh, as modified by Leute et al. and Sekine et al., disclose the limitations of claim 3, as mentioned above. The reference disclose that a thermosensitive color change is dependent on the particular material used and offer that some materials may have reversible responses (col. 3, lines 30-40). In a similar field of endeavour, Kagan et al. disclose that one can configure thermosensitive materials such that they are irreversible by mere selection of the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 102153959; published August 17, 2011) in view of Sekine et al. (US 5,246,905; published September 21, 1993).
Re claim 14, Yu disclose the limitations of claim 13, as mentioned above, but are silent with regards to the material used. In a similar field of endeavour, Sekine et al. disclose that thermosensitive materials for absorbing thermal energy can comprise an aluminum-containing material (col. 7, lines 40-46). One of ordinary skill in the art would have been motivated to implement the aluminum material of Sekine et al. in the apparatus of Yu in order to implement a known material for achieving a desired thermal sensitivity.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 102153959; published August 17, 2011) in view of Wang et al. (US 2009/0153837; published June 18, 2009).
Re claim 15, Yu disclose the limitations of claim 13, as mentioned above, but are silent with regards to whether the sensor comprises one layer or multiple layers, thereby allowing for that which is known in the art. In a similar field of endeavour, Wang et al. discloses that one may configure a thermochromic detector to comprise two layers: a first layer including a thermal absorbing material .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 102153959; published August 17, 2011) in view of Faran (US 2010/0329950; published December 30, 2010).
Re claim 18, Yu disclose the limitations of claim 13, as mentioned above, but are silent with regards to whether the sensor comprises one layer or multiple layers, thereby allowing for that which is known in the art. In a similar field of endeavour, Faran explain that photochromic materials can be created from a homogeneous mixture of radiation absorbing material and color-changing radiations sensitive material in communication with the radiation absorbing material (para. 0036). One of ordinary skill in the art would have been motivated to implement a homogenous mixture, as disclosed by Faran, in the thermochromic sensor of Yu order to provide a matrix that can be provided in thin layers or sheets and adhered to a measured object (para. 0036-0039)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 102153959; published August 17, 2011) in view of Kagan et al. (US 2010/0020846; published January 28, 2010).
Re claim 19, Yu disclose the limitations of claim 13, as mentioned above. The reference is silent with regards to whether the thermosensitive color change is permanent. In a similar field of endeavour, Kagan et al. disclose that one can configure thermosensitive materials such that they are irreversible by mere selection of the material (para. 0063). Kagan et al. explain that this allows the .

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the claimed irradiation sensor layers in which a first layer includes a thermal energy absorbing material and a second layer applied over the first layer includes a thermal energy sensitive material, and further in which either the first or second layer is applied as one of a sticker or a paint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896